Citation Nr: 1226367	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-46 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder.

3.  Entitlement to service connection for residuals of a   stroke.


REPRESENTATION

Appellant represented by:	Mark F. Parise, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his December 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before the Board at a local VA office.  

In a separate December 2009 correspondence, the Veteran's attorney noted that the Veteran desired a local hearing with the Board, but that he also requested a hearing with RO personnel.  The local RO hearing was held before a Decision Review Officer (DRO) in November 2010.

The RO sent a letter to the Veteran in August 2011 indicating that his name had been placed on the list of persons who wished to appear before the Board at a Travel Board hearing.  He was advised that unless he told the RO otherwise, his name would remain on the list of persons wanting a Travel Board hearing.  Nevertheless, an appeal certification worksheet dated in May 2012 indicates that a Board hearing was not requested and that the question as to whether the case had been placed on the Travel Board docket was not applicable.  

Careful review of the record reveals no correspondence from either the Veteran or his attorney withdrawing the Board hearing request clearly shown on the December 2009 VA Form 9.  As such, the appeal must be returned to the RO for scheduling of a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the New York RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



